FILED
                            NOT FOR PUBLICATION                                 FEB 14 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30002

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00168-RSL-1

  v.
                                                 MEMORANDUM*
JAMES MONROE FLOWERS, Jr.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                           Submitted February 6, 2014**
                               Seattle, Washington

Before: FISHER, GOULD, and CHRISTEN, Circuit Judges.

       James Monroe Flowers, Jr. appeals his convictions for possession of crack

cocaine with the intent to distribute and carrying a firearm during and in relation to

a drug trafficking crime. He argues that the district court erred by denying his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to suppress evidence obtained as a result of his arrest on February 8, 2011.

Specifically, Flowers claims that his motion should have been granted because

police lacked probable cause to arrest him and because police used unreasonable

force in effecting the arrest. Because the record does not support Flowers’s

arguments, we affirm the district court’s ruling.

      Police had probable cause to believe that Flowers committed a crime, and

therefore to arrest him. See United States v. Struckman, 603 F.3d 731, 739 (9th

Cir. 2010). Prior to his arrest, police conducted four controlled buys involving

Flowers, using two cooperative witnesses. On each occasion, the buyer used the

same telephone number to contact Flowers, and the buyer returned with crack

cocaine after meeting Flowers. Police closely monitored the buys. At three of the

buys, police saw a witness enter a green 1999 Volvo with Washington license

plates. At one of the buys, police made a visual identification of Flowers in the

car. Finally, Flowers gave police probable cause to arrest him when he showed up

driving the same green Volvo at the time and location of the final arranged drug

buy. Given these incriminating events that police officers witnessed, Flowers’s

arguments concerning minor inconsistencies with the controlled buys or the

reliability of the cooperating witnesses are unavailing. See, e.g., United States v.

Bishop, 264 F.3d 919, 926 (9th Cir. 2001) (“That [informant’s] action may have


                                          2
been motivated by spite, is not enough to undermine the credibility of his

statements . . . .”).

       Police did not use unreasonable force in arresting Flowers. We agree with

the district court that Flowers may have “a causation problem” because it does not

appear he can establish the required causal nexus between the alleged Fourth

Amendment violation and discovery of the evidence he seeks to have suppressed.

See United States v. Ankeny, 502 F.3d 829, 837–838 (9th Cir. 2007). But like the

district court, we do not reach this issue because the government’s interest in

public safety and law enforcement officers’ safety justified the tactics police used

to arrest Flowers. See id. at 836. Police were aware that Flowers had prior

convictions for reckless driving, for possessing a loaded rifle in his vehicle, and for

attempting to evade police, as well as other dangerous crimes. A cooperating

witness told police that Flowers “was armed with at least one handgun at all

times.” If Flowers was armed, as police had reason to believe, his status as a felon

and the nature of the crime of arrest would indicate a lengthy prison sentence,

giving him a substantial motive to flee.

       Under these circumstances, it was reasonable for police officers to employ a

method of arrest that deprived Flowers of the ability to flee in his car and possibly

endanger police or bystanders. The record does not indicate that the method of


                                           3
arrest posed a significant danger to Flowers or his passenger, or that it was

executed unreasonably under the circumstances. Therefore, the district court

properly ruled that suppression of evidence was not warranted based on the manner

of the arrest.

       AFFIRMED.




                                          4